DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant's amendment, filed 07/26/2022, has been entered. No claims are amended, claim 19 is newly added, and no claims are newly cancelled. Accordingly, claims 1, 2, and 4-19 are pending and considered in this Office Action.
Claim Interpretation
The instant claims utilize the approximation “about” which has not been given a special definition. Considering Applicant’s as-filed disclosure, Paragraph 0032 provides a brief disclosure using exemplary language regarding ‘about’ but, again, no definition is provided. In the interest of furthering prosecution and making the record clear, ‘about’ has been interpreted as plus-or-minus 10%, i.e. ‘about 30’ is taken to be satisfied by any value of 20 to 40 while ‘about 40’ is taken to be satisfied by any value of 30 to 50.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The feature “an electrode body adapted to be installed in a discharge chamber of a source of deep ultraviolet (DUV) radiation” lacks sufficient written description. This language is missing from the as-filed disclosure and said disclosure does not put the public on notice that DUV is part of Applicant’s invention. Furthermore, DUV is not limited only to Ar-F lasers but can include Kr-F lasers which is not disclosed as part of Applicant’s invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “…adapted to be installed in a discharge chamber of a source of deep ultraviolet radiation” in claim 19 is a relative phrase which renders the claim indefinite. First, it is noted that the phrase “deep ultraviolet” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While ultraviolet radiation is understood, the characterization of ‘deep’ paired with the lack of written description of such a feature, renders the metes and bounds of the claim unclear because the person of ordinary skill in the art would have no idea what structure is required to adapt the electrode body to be installed in a discharge chamber of a source of deep ultraviolet radiation where the deep ultraviolet radiation is not disclosed or defined. 
Furthermore, MPEP 2173.05(b).II. describes that reference to an object that is variable may render a claim indefinite, specifically, Ex parte Miyazaki 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) and Ex parte Brummer, 12 USPQ 2d 1653. In the instant case, the discharge chamber of a source of deep ultraviolet radiation is variable and undefined. The parameters of the discharge chamber and of a deep ultraviolet radiation system/source could have been defined and/or disclosed. In the instant case, the dimensions, parameters, and/or requirements of the electrode body so adapted to be installed in an undefined and undisclosed discharge chamber for an undefined and undisclosed source for DUV radiation is not “easily obtained” (MPEP 2173.02 opening paragraph discussing Orthokinetics, Inc. v. Safety Travel Chairs, Inc 806 F.2d 1565, 1 USPQ2d 1081 (Fed. Cir. 1986)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. “Microstructure and Properties of a Bismuth-Brass”.
Regarding claim 18, Han et al. (hereinafter “Han”) teaches an ingot (meeting claimed body having an elongated surface) made from an alloy as follows (screenshot below):

    PNG
    media_image1.png
    195
    678
    media_image1.png
    Greyscale


	Both the nominal and measured values anticipate the claimed ranges; with regard to the impurities value of less than 0.1, this anticipates the claimed range of ‘does not exceed about 5 ppm’ (equivalent to not greater than 0.0005%) with sufficient specificity (MPEP 2131.03.II.). Specifically, Han anticipates the claimed impurity range because the claimed range lies entirely within Han’s range and the person of ordinary skill would not increase the impurities. Moreover, there is no evidence of record that demonstrates the criticality of the claimed feature.
As to the dispersal of ‘islands of bismuth’ within the base metal (Cu and Zn) and includes bismuth at the grain boundaries of the base metal, Han teaches that “the bismuth-rich phase is mainly distributed in the grain boundary as the shape of granules” (Page 271 explanation of Figure 1a directed to the as-cast alloy as well as Figure 2 and at the top of Page 272 “Fig.2 shows the SEM image and X-ray elemental map of bismuth-brass, it is readily apparent that there are many bismuth-rich particles in the grain boundaries”). Reproduced SEM images of Fig. 1a (at left; ‘as cast’) and Fig. 2 (at right) below:

    PNG
    media_image2.png
    165
    229
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    168
    233
    media_image3.png
    Greyscale


	In the interest of the clarity of the record, it is apparent that the bismuth-particles, which meet the claimed ‘islands of bismuth’, are dispersed within the Cu and Zn base metal. Moreover, the bismuth is dispersed at the grain boundaries as expressly taught by Han and conspicuous to those of ordinary skill from the SEM images above.
	With regard to the language of the preamble, “[a]n electrode”, it is noted that after a review of the entirety of the application to gain an understanding of what the inventors actually invented and intended to encompass by the claim as drafted without importing extraneous limitations from the specification, there is no additional structure imparted by the recitation of ‘electrode’ beyond the language ‘a body having an elongated surface’ as already required in the body of the claim. (MPEP 2111.02 I.) As such, Han’s ingot meets a body having an elongated surface and therefore meets the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. “Long lifetime operation of an ArF-excimer laser” (Of Record) in view of Imai et al. “Mechanical Properties and Machinability of Extruded Cu-40%Zn Brass Alloys with Bismuth via Powder Metallurgy Process” (Of Record; formerly referred to as Hisashi).
Regarding claim 1, Saito et al. (hereinafter “Saito”) teaches an ArF-excimer laser (meeting claimed laser system) comprising a laser vessel (meeting claimed chamber; Fig. 1), electrodes disposed within the chamber (meeting claimed cathode and anode as depicted in Fig. 1 and expressly named at Page 234 column 2 “Anode and cathode…”; further Fig.1 depicts the electrodes having a shape, and necessarily surfaces, that meet the BRI of ‘elongated’).
As to the details of the anode, Saito teaches at Page 235 “Copper and brass electrodes were found to be superior to nickel electrodes in regard to ablation”. Saito also explains at Page 233  that “[i]t was clarified that the brass and copper electrodes have longer lifetime than nickel electrodes”.
Saito is silent to the chemical composition of the brass electrode but does appreciate the importance of selecting materials to reduce electrode ablation i.e., reduce evaporation or loss of electrode material to reduce generation of dust which can “damage fan bearings as well as window contamination and discharge instability” (page 234 Col. 2), high sensitivity of lasers to impurities (such as CF4 and O2) on the order of a few tens of ppm (page 229, Col. 1 and 2, also, page 231 Col. 1), the importance of selecting high-purity materials to reduce contamination (Page 229, Col. 2), and the influences of anode and cathode metal vaporization for laser performance in long term operation (Page 234 Col. 1 and 2).
Imai et al. (formerly referred to as “Hisashi” but hereinafter “Imai”) teaches a bismuth brass alloy containing 40% Zn, 3.23% Bi, and remainder Cu (“2. Experimental Procedure”) and explains that “Bi dispersed in brass powder forms grains…” and “…was extended along the primary particle boundary in extruded material of green compact, and existed as grains of about 5-10 µm, which were at the triple point of primary particle boundaries in the sintering powder, in extruded material of SPS billet. The behavior of Bi existing in the primary particle boundary caused a decrease in the elongation of the extruded brass” (emphasis respectfully added for clarity; “4. Conclusions (1) and (2)). 
Further, the person of ordinary skill in the art would readily recognize and appreciate that Imai’s alloy contains “islands of bismuth dispersed within a base metal formed of Cu and Zn and also include Bi at the grain boundaries of the base metal formed of Cu and Zn” based on Figures 1 and 5 (individually or in combination because both Figures clearly depict Bi dispersed in islands in the cast brass ingot. To be clear, the cast brass ingot is formed from the base metals Cu and Zn which comprise well over 90% of the alloy based on the “2. Experimental Procedure” as well as Fig. 2 “Cu-40 Zn brass with Bi”. Figures 1, 2, and 5 reproduced below for convenience:

    PNG
    media_image4.png
    306
    631
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    278
    341
    media_image5.png
    Greyscale

It would be obvious to the person of ordinary skill in the art to use Imai’s brass alloy as the electrode in Saito’s laser system because Saito teaches that brass electrodes were superior and exhibited longer lifetimes than nickel electrodes. Particularly, it has been held that ‘the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (the selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). In the instant case, the selection of a known brass alloy to use for an electrode where brass has been identified as a superior material for electrodes is prima facie obvious.
With regard to the claimed feature requiring the bismuth brass alloy to have a total amount of impurities not exceeding about 5 ppm, both Saito and Imai are silent to quantifying the amount of impurities present in the alloy compositions. However, in view that Saito expressly states that “it is well known that various impurities contaminate the laser gas” and “[i]t is important to select carefully the materials that constitute the laser (Page 229 Col. 1) as well as “[e]ven a few tens of ppm of impurities significantly affect ArF-laser performances” (Page 229 Col. 2), the person of ordinary skill in the art would find it obvious to limit the amount of impurities present in the alloy such that the amount of impurities is below 5 ppm.
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, Saito and Imai teach the laser system as applied to claim 1 above and Imai further teaches that the bismuth brass includes 3.23 wt% Bi (“2. Experimental Procedure”).
Regarding claim 4, Saito and Imai teach the laser system as applied to claim 1 above  and Imai further teaches that the bismuth brass includes 40 wt% Zn and 3.23 wt% Bi (“2. Experimental Procedure”). As explained in the ‘Claim Interpretation’ section above, ‘about’ has been interpreted as +/- 10 wt%; therefore, 40 wt% Zn meets the claimed ‘about 30 weight percent of zinc’. Similarly, 3.23 wt% Bi meets the claimed ‘about 3.25 weight percent of bismuth’.
Regarding claim 5, Saito and Imai teach the laser system as applied to claim 1 above  and Imai further teaches that the bismuth brass includes 40 wt% Zn and 3.23 wt% Bi (“2. Experimental Procedure”). As explained in the ‘Claim Interpretation’ section above, ‘about’ has been interpreted as +/- 10 wt%; therefore, 40 wt% Zn meets the claimed ‘about 37 weight percent of zinc’. Similarly, 3.23 wt% Bi meets the claimed ‘about 3.25 weight percent of bismuth’.
Regarding claim 6, Saito teaches an ArF-excimer laser (meeting claimed laser system) comprising a laser vessel (meeting claimed chamber; Fig. 1), electrodes disposed within the chamber (meeting claimed cathode and anode as depicted in Fig. 1 and expressly named at Page 234 column 2 “Anode and cathode…”; further Fig.1 depicts the electrodes having a shape, and necessarily surfaces, that meet the BRI of ‘elongated’).
As to the details of the anode, Saito teaches at Page 235 “Copper and brass electrodes were found to be superior to nickel electrodes in regard to ablation”. Saito also explains at Page 233  that “[i]t was clarified that the brass and copper electrodes have longer lifetime than nickel electrodes”.
Saito is silent to the chemical composition of the brass electrode but does appreciate the importance of selecting materials to reduce electrode ablation i.e., reduce evaporation or loss of electrode material to reduce generation of dust which can “damage fan bearings as well as window contamination and discharge instability” (page 234 Col. 2), high sensitivity of lasers to impurities (such as CF4 and O2) on the order of a few tens of ppm (page 229, Col. 1 and 2, also, page 231 Col. 1), the importance of selecting high-purity materials to reduce contamination (Page 229, Col. 2), and the influences of anode and cathode metal vaporization for laser performance in long term operation (Page 234 Col. 1 and 2).
Imai teaches a bismuth brass alloy containing 40% Zn, 3.23% Bi, and remainder Cu (“2. Experimental Procedure”; meeting claimed ‘consisting of’ in view that no other elements are present and/or disclosed to be required for the alloy) and explains that “Bi dispersed in brass powder forms grains…” and “…was extended along the primary particle boundary in extruded material of green compact, and existed as grains of about 5-10 µm, which were at the triple point of primary particle boundaries in the sintering powder, in extruded material of SPS billet. The behavior of Bi existing in the primary particle boundary caused a decrease in the elongation of the extruded brass” (emphasis respectfully added for clarity; “4. Conclusions (1) and (2)). 
Further, the person of ordinary skill in the art would readily recognize and appreciate that Imai’s alloy contains “islands of bismuth dispersed within a base metal formed of Cu and Zn and also include Bi at the grain boundaries of the base metal formed of Cu and Zn” based on Figures 1 and 5 (individually or in combination because both Figures clearly depict Bi dispersed in islands in the cast brass ingot. To be clear, the cast brass ingot is formed from the base metals Cu and Zn which comprise well over 90% of the alloy based on the “2. Experimental Procedure” as well as Fig. 2 “Cu-40 Zn brass with Bi”. Figures 1, 2, and 5 reproduced below for convenience:

    PNG
    media_image4.png
    306
    631
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    278
    341
    media_image5.png
    Greyscale

It would be obvious to the person of ordinary skill in the art to use Imai’s brass alloy as the electrode in Saito’s laser system because Saito teaches that brass electrodes were superior and exhibited longer lifetimes than nickel electrodes. Particularly, it has been held that ‘the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (the selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). In the instant case, the selection of a known brass alloy to use for an electrode where brass has been identified as a superior material for electrodes is prima facie obvious.
With regard to the claimed feature requiring the bismuth brass alloy to have a total amount of impurities not exceeding about 5 ppm, both Saito and Imai are silent to quantifying the amount of impurities present in the alloy compositions. However, in view that Saito expressly states that “it is well known that various impurities contaminate the laser gas” and “[i]t is important to select carefully the materials that constitute the laser (Page 229 Col. 1) as well as “[e]ven a few tens of ppm of impurities significantly affect ArF-laser performances” (Page 229 Col. 2), the person of ordinary skill in the art would find it obvious to limit the amount of impurities present in the alloy such that the amount of impurities is below 5 ppm.
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, Saito and Imai teach the laser system as applied to claim 6 above and Imai further teaches that the bismuth brass includes 3.23 wt% Bi (“2. Experimental Procedure”).
Regarding claim 8, Saito and Imai teach the laser system as applied to claim 6 above  and Imai further teaches that the bismuth brass includes 40 wt% Zn and 3.23 wt% Bi (“2. Experimental Procedure”). As explained in the ‘Claim Interpretation’ section above, ‘about’ has been interpreted as +/- 10 wt%; therefore, 40 wt% Zn meets the claimed ‘about 30 weight percent of zinc’. Similarly, 3.23 wt% Bi meets the claimed ‘about 3.25 weight percent of bismuth’.
Regarding claim 9, Saito and Imai teach the laser system as applied to claim 6 above  and Imai further teaches that the bismuth brass includes 40 wt% Zn and 3.23 wt% Bi (“2. Experimental Procedure”). As explained in the ‘Claim Interpretation’ section above, ‘about’ has been interpreted as +/- 10 wt%; therefore, 40 wt% Zn meets the claimed ‘about 37 weight percent of zinc’. Similarly, 3.23 wt% Bi meets the claimed ‘about 3.25 weight percent of bismuth’.
Regarding claim 10, Saito teaches an ArF-excimer laser (meeting claimed laser system) comprising a laser vessel (meeting claimed chamber; Fig. 1), electrodes disposed within the chamber (meeting claimed cathode and anode as depicted in Fig. 1 and expressly named at Page 234 column 2 “Anode and cathode…”; further Fig.1 depicts the electrodes having a shape, and necessarily surfaces, that meet the BRI of ‘elongated’).
As to the details of the anode, Saito teaches at Page 235 “Copper and brass electrodes were found to be superior to nickel electrodes in regard to ablation”. Saito also explains at Page 233  that “[i]t was clarified that the brass and copper electrodes have longer lifetime than nickel electrodes”.
Saito is silent to the chemical composition of the brass electrode but does appreciate the importance of selecting materials to reduce electrode ablation i.e., reduce evaporation or loss of electrode material to reduce generation of dust which can “damage fan bearings as well as window contamination and discharge instability” (page 234 Col. 2), high sensitivity of lasers to impurities (such as CF4 and O2) on the order of a few tens of ppm (page 229, Col. 1 and 2, also, page 231 Col. 1), the importance of selecting high-purity materials to reduce contamination (Page 229, Col. 2), and the influences of anode and cathode metal vaporization for laser performance in long term operation (Page 234 Col. 1 and 2).
Imai teaches a bismuth brass alloy containing 40% Zn, 3.23% Bi, and remainder Cu (“2. Experimental Procedure”; meeting claimed ‘consisting essentially of’ in view that no other elements are present and/or disclosed to be required for the alloy) and explains that “Bi dispersed in brass powder forms grains…” and “…was extended along the primary particle boundary in extruded material of green compact, and existed as grains of about 5-10 µm, which were at the triple point of primary particle boundaries in the sintering powder, in extruded material of SPS billet. The behavior of Bi existing in the primary particle boundary caused a decrease in the elongation of the extruded brass” (emphasis respectfully added for clarity; “4. Conclusions (1) and (2)). 
Further, the person of ordinary skill in the art would readily recognize and appreciate that Imai’s alloy contains “islands of bismuth dispersed within a base metal formed of Cu and Zn and also include Bi at the grain boundaries of the base metal formed of Cu and Zn” based on Figures 1 and 5 (individually or in combination because both Figures clearly depict Bi dispersed in islands in the cast brass ingot. To be clear, the cast brass ingot is formed from the base metals Cu and Zn which comprise well over 90% of the alloy based on the “2. Experimental Procedure” as well as Fig. 2 “Cu-40 Zn brass with Bi”. Figures 1, 2, and 5 reproduced below for convenience:

    PNG
    media_image4.png
    306
    631
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    278
    341
    media_image5.png
    Greyscale

It would be obvious to the person of ordinary skill in the art to use Imai’s brass alloy as the electrode in Saito’s laser system because Saito teaches that brass electrodes were superior and exhibited longer lifetimes than nickel electrodes. Particularly, it has been held that ‘the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (the selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). In the instant case, the selection of a known brass alloy to use for an electrode where brass has been identified as a superior material for electrodes is prima facie obvious.
With regard to the claimed feature requiring the bismuth brass alloy to have a total amount of impurities not exceeding about 5 ppm, both Saito and Imai are silent to quantifying the amount of impurities present in the alloy compositions. However, in view that Saito expressly states that “it is well known that various impurities contaminate the laser gas” and “[i]t is important to select carefully the materials that constitute the laser (Page 229 Col. 1) as well as “[e]ven a few tens of ppm of impurities significantly affect ArF-laser performances” (Page 229 Col. 2), the person of ordinary skill in the art would find it obvious to limit the amount of impurities present in the alloy such that the amount of impurities is below 5 ppm.
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regard to the language of the claim “the body being capable of forming a protective layer on the elongated surface of the body of the anode in the presence of fluorine, the protective layer inhibiting reaction of the base metal formed of copper and zinc with fluorine”, it is noted that this is functional language directed to an intended result of the anode after operation in the laser system. In view that Saito uses an Ar-F excimer laser, which requires fluorine as a gas in the system (see Figure 2 “MFC F2” at right), and the substantially similarity of the claimed invention to that taught by Saito as modified by Imai, there is a reasonable presumption that the anode body made from the bismuth brass alloy of Imai would be capable of forming a protective layer as claimed absent evidence to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	It has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
Regarding claim 11, Saito and Imai teach the laser system as applied to claim 10 above and Imai further teaches that the bismuth brass includes 3.23 wt% Bi (“2. Experimental Procedure”).
Regarding claim 12, Saito and Imai teach the laser system as applied to claim 10 above  and Imai further teaches that the bismuth brass includes 40 wt% Zn and 3.23 wt% Bi (“2. Experimental Procedure”). As explained in the ‘Claim Interpretation’ section above, ‘about’ has been interpreted as +/- 10 wt%; therefore, 40 wt% Zn meets the claimed ‘about 30 weight percent of zinc’. Similarly, 3.23 wt% Bi meets the claimed ‘about 3.25 weight percent of bismuth’.
Regarding claim 13, Saito and Imai teach the laser system as applied to claim 10 above  and Imai further teaches that the bismuth brass includes 40 wt% Zn and 3.23 wt% Bi (“2. Experimental Procedure”). As explained in the ‘Claim Interpretation’ section above, ‘about’ has been interpreted as +/- 10 wt%; therefore, 40 wt% Zn meets the claimed ‘about 37 weight percent of zinc’. Similarly, 3.23 wt% Bi meets the claimed ‘about 3.25 weight percent of bismuth’.
Regarding claim 19, Saito teaches an ArF-excimer laser that operates at the ArF-laser wavelength below 193 nm (Page 4 left column “A color center around 260 nm spread to below 193 nm, which is the ArF-laser wavelength” which meets the BRI of ‘source of deep ultraviolet radiation’) comprising a laser vessel (Fig. 1), electrodes disposed within the chamber (depicted in Fig. 1 and expressly named at Page 234 column 2 “Anode and cathode…”; further Fig.1 depicts the electrodes having a shape, and necessarily surfaces, that meet the BRI of ‘elongated’). Moreover, the electrodes of Saito are used/installed in the Ar-F excimer laser system (whole of document and Figure 1 particularly) and so would necessarily meet the claimed language “adapted to be installed in a discharge chamber of a source of deep ultraviolet radiation (DUV)” because the electrodes are disposed in the laser vessel and Ar-F excimer lasers operate at least at 193 nm which meets the BRI of deep ultraviolet radiation.
As to the details of the electrode, Saito teaches at Page 235 “Copper and brass electrodes were found to be superior to nickel electrodes in regard to ablation”. Saito also explains at Page 233  that “[i]t was clarified that the brass and copper electrodes have longer lifetime than nickel electrodes”.
Saito is silent to the chemical composition of the brass electrode but does appreciate the importance of selecting materials to reduce electrode ablation i.e., reduce evaporation or loss of electrode material to reduce generation of dust which can “damage fan bearings as well as window contamination and discharge instability” (page 234 Col. 2), high sensitivity of lasers to impurities (such as CF4 and O2) on the order of a few tens of ppm (page 229, Col. 1 and 2, also, page 231 Col. 1), the importance of selecting high-purity materials to reduce contamination (Page 229, Col. 2), and the influences of anode and cathode metal vaporization for laser performance in long term operation (Page 234 Col. 1 and 2).
Imai et al. (formerly referred to as “Hisashi” but hereinafter “Imai”) teaches a bismuth brass alloy containing 40% Zn, 3.23% Bi, and remainder Cu (“2. Experimental Procedure”) and explains that “Bi dispersed in brass powder forms grains…” and “…was extended along the primary particle boundary in extruded material of green compact, and existed as grains of about 5-10 µm, which were at the triple point of primary particle boundaries in the sintering powder, in extruded material of SPS billet. The behavior of Bi existing in the primary particle boundary caused a decrease in the elongation of the extruded brass” (emphasis respectfully added for clarity; “4. Conclusions (1) and (2)). 
Further, the person of ordinary skill in the art would readily recognize and appreciate that Imai’s alloy contains “islands of bismuth dispersed within a base metal formed of Cu and Zn and also include Bi at the grain boundaries of the base metal formed of Cu and Zn” based on Figures 1 and 5 (individually or in combination because both Figures clearly depict Bi dispersed in islands in the cast brass ingot. To be clear, the cast brass ingot is formed from the base metals Cu and Zn which comprise well over 90% of the alloy based on the “2. Experimental Procedure” as well as Fig. 2 “Cu-40 Zn brass with Bi”. Figures 1, 2, and 5 reproduced below for convenience:

    PNG
    media_image4.png
    306
    631
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    278
    341
    media_image5.png
    Greyscale

It would be obvious to the person of ordinary skill in the art to use Imai’s brass alloy as the electrode in Saito’s laser system because Saito teaches that brass electrodes were superior and exhibited longer lifetimes than nickel electrodes. Particularly, it has been held that ‘the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (the selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). In the instant case, the selection of a known brass alloy to use for an electrode where brass has been identified as a superior material for electrodes is prima facie obvious.
With regard to the claimed feature requiring the bismuth brass alloy to have a total amount of impurities not exceeding about 5 ppm, both Saito and Imai are silent to quantifying the amount of impurities present in the alloy compositions. However, in view that Saito expressly states that “it is well known that various impurities contaminate the laser gas” and “[i]t is important to select carefully the materials that constitute the laser (Page 229 Col. 1) as well as “[e]ven a few tens of ppm of impurities significantly affect ArF-laser performances” (Page 229 Col. 2), the person of ordinary skill in the art would find it obvious to limit the amount of impurities present in the alloy such that the amount of impurities is below 5 ppm.
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, Saito and Imai teach the laser system as applied to claim 1 above and Imai further teaches that the bismuth brass includes 3.23 wt% Bi (“2. Experimental Procedure”).
Regarding claim 4, Saito and Imai teach the laser system as applied to claim 1 above  and Imai further teaches that the bismuth brass includes 40 wt% Zn and 3.23 wt% Bi (“2. Experimental Procedure”). As explained in the ‘Claim Interpretation’ section above, ‘about’ has been interpreted as +/- 10 wt%; therefore, 40 wt% Zn meets the claimed ‘about 30 weight percent of zinc’. Similarly, 3.23 wt% Bi meets the claimed ‘about 3.25 weight percent of bismuth’.
Regarding claim 5, Saito and Imai teach the laser system as applied to claim 1 above  and Imai further teaches that the bismuth brass includes 40 wt% Zn and 3.23 wt% Bi (“2. Experimental Procedure”). As explained in the ‘Claim Interpretation’ section above, ‘about’ has been interpreted as +/- 10 wt%; therefore, 40 wt% Zn meets the claimed ‘about 37 weight percent of zinc’. Similarly, 3.23 wt% Bi meets the claimed ‘about 3.25 weight percent of bismuth’.
Regarding claim 6, Saito teaches an ArF-excimer laser (meeting claimed laser system) comprising a laser vessel (meeting claimed chamber; Fig. 1), electrodes disposed within the chamber (meeting claimed cathode and anode as depicted in Fig. 1 and expressly named at Page 234 column 2 “Anode and cathode…”; further Fig.1 depicts the electrodes having a shape, and necessarily surfaces, that meet the BRI of ‘elongated’).
As to the details of the anode, Saito teaches at Page 235 “Copper and brass electrodes were found to be superior to nickel electrodes in regard to ablation”. Saito also explains at Page 233  that “[i]t was clarified that the brass and copper electrodes have longer lifetime than nickel electrodes”.
Saito is silent to the chemical composition of the brass electrode but does appreciate the importance of selecting materials to reduce electrode ablation i.e., reduce evaporation or loss of electrode material to reduce generation of dust which can “damage fan bearings as well as window contamination and discharge instability” (page 234 Col. 2), high sensitivity of lasers to impurities (such as CF4 and O2) on the order of a few tens of ppm (page 229, Col. 1 and 2, also, page 231 Col. 1), the importance of selecting high-purity materials to reduce contamination (Page 229, Col. 2), and the influences of anode and cathode metal vaporization for laser performance in long term operation (Page 234 Col. 1 and 2).
Imai teaches a bismuth brass alloy containing 40% Zn, 3.23% Bi, and remainder Cu (“2. Experimental Procedure”; meeting claimed ‘consisting of’ in view that no other elements are present and/or disclosed to be required for the alloy) and explains that “Bi dispersed in brass powder forms grains…” and “…was extended along the primary particle boundary in extruded material of green compact, and existed as grains of about 5-10 µm, which were at the triple point of primary particle boundaries in the sintering powder, in extruded material of SPS billet. The behavior of Bi existing in the primary particle boundary caused a decrease in the elongation of the extruded brass” (emphasis respectfully added for clarity; “4. Conclusions (1) and (2)). 
Further, the person of ordinary skill in the art would readily recognize and appreciate that Imai’s alloy contains “islands of bismuth dispersed within a base metal formed of Cu and Zn and also include Bi at the grain boundaries of the base metal formed of Cu and Zn” based on Figures 1 and 5 (individually or in combination because both Figures clearly depict Bi dispersed in islands in the cast brass ingot. To be clear, the cast brass ingot is formed from the base metals Cu and Zn which comprise well over 90% of the alloy based on the “2. Experimental Procedure” as well as Fig. 2 “Cu-40 Zn brass with Bi”. Figures 1, 2, and 5 reproduced below for convenience:

    PNG
    media_image4.png
    306
    631
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    278
    341
    media_image5.png
    Greyscale

It would be obvious to the person of ordinary skill in the art to use Imai’s brass alloy as the electrode in Saito’s laser system because Saito teaches that brass electrodes were superior and exhibited longer lifetimes than nickel electrodes. Particularly, it has been held that ‘the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (the selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). In the instant case, the selection of a known brass alloy to use for an electrode where brass has been identified as a superior material for electrodes is prima facie obvious.
With regard to the claimed feature requiring the bismuth brass alloy to have a total amount of impurities not exceeding about 5 ppm, both Saito and Imai are silent to quantifying the amount of impurities present in the alloy compositions. However, in view that Saito expressly states that “it is well known that various impurities contaminate the laser gas” and “[i]t is important to select carefully the materials that constitute the laser (Page 229 Col. 1) as well as “[e]ven a few tens of ppm of impurities significantly affect ArF-laser performances” (Page 229 Col. 2), the person of ordinary skill in the art would find it obvious to limit the amount of impurities present in the alloy such that the amount of impurities is below 5 ppm.
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. “Long lifetime operation of an ArF-excimer laser” (Of Record) in view of Imai et al. “Mechanical Properties and Machinability of Extruded Cu-40%Zn Brass Alloys with Bismuth via Powder Metallurgy Process” (Of Record; formerly referred to as Hisashi) and in further view of Von Bergmann et al. “Design and Technology of Excimer Lasers” (Of Record).
Regarding claim 14, Saito teaches an ArF-excimer laser (meeting claimed laser system) comprising a laser vessel (meeting claimed chamber; Fig. 1), electrodes disposed within the chamber (meeting claimed cathode and anode as depicted in Fig. 1 and expressly named at Page 234 column 2 “Anode and cathode…”; further Fig.1 depicts the electrodes having a shape, and necessarily surfaces, that meet the BRI of ‘elongated’).
As to the details of the anode, Saito teaches at Page 235 “Copper and brass electrodes were found to be superior to nickel electrodes in regard to ablation”. Saito also explains at Page 233  that “[i]t was clarified that the brass and copper electrodes have longer lifetime than nickel electrodes”.
Saito is silent to the chemical composition of the brass electrode but does appreciate the importance of selecting materials to reduce electrode ablation i.e., reduce evaporation or loss of electrode material to reduce generation of dust which can “damage fan bearings as well as window contamination and discharge instability” (page 234 Col. 2), high sensitivity of lasers to impurities (such as CF4 and O2) on the order of a few tens of ppm (page 229, Col. 1 and 2, also, page 231 Col. 1), the importance of selecting high-purity materials to reduce contamination (Page 229, Col. 2), and the influences of anode and cathode metal vaporization for laser performance in long term operation (Page 234 Col. 1 and 2).
Imai teaches a bismuth brass alloy containing 40% Zn, 3.23% Bi, and remainder Cu (“2. Experimental Procedure”; meeting claimed ‘consisting of’ in view that no other elements are present and/or disclosed to be required for the alloy) and explains that “Bi dispersed in brass powder forms grains…” and “…was extended along the primary particle boundary in extruded material of green compact, and existed as grains of about 5-10 µm, which were at the triple point of primary particle boundaries in the sintering powder, in extruded material of SPS billet. The behavior of Bi existing in the primary particle boundary caused a decrease in the elongation of the extruded brass” (emphasis respectfully added for clarity; “4. Conclusions (1) and (2)). 
Further, the person of ordinary skill in the art would readily recognize and appreciate that Imai’s alloy contains “islands of bismuth dispersed within a base metal formed of Cu and Zn and also include Bi at the grain boundaries of the base metal formed of Cu and Zn” based on Figures 1 and 5 (individually or in combination because both Figures clearly depict Bi dispersed in islands in the cast brass ingot. To be clear, the cast brass ingot is formed from the base metals Cu and Zn which comprise well over 90% of the alloy based on the “2. Experimental Procedure” as well as Fig. 2 “Cu-40 Zn brass with Bi”. Figures 1, 2, and 5 reproduced below for convenience:

    PNG
    media_image4.png
    306
    631
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    278
    341
    media_image5.png
    Greyscale

It would be obvious to the person of ordinary skill in the art to use Imai’s brass alloy as the electrode in Saito’s laser system because Saito teaches that brass electrodes were superior and exhibited longer lifetimes than nickel electrodes. Particularly, it has been held that ‘the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (the selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). In the instant case, the selection of a known brass alloy to use for an electrode where brass has been identified as a superior material for electrodes is prima facie obvious.
With regard to the claimed feature requiring the bismuth brass alloy to have a total amount of impurities not exceeding about 5 ppm, both Saito and Imai are silent to quantifying the amount of impurities present in the alloy compositions. However, in view that Saito expressly states that “it is well known that various impurities contaminate the laser gas” and “[i]t is important to select carefully the materials that constitute the laser (Page 229 Col. 1) as well as “[e]ven a few tens of ppm of impurities significantly affect ArF-laser performances” (Page 229 Col. 2), the person of ordinary skill in the art would find it obvious to limit the amount of impurities present in the alloy such that the amount of impurities is below 5 ppm.
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regard to the feature requiring the elongated surface of the body of the anode to have a protective layer formed thereon, wherein the protective layer inhibits reaction of the base metal formed of copper and zinc with fluorine, both Saito and Imai are silent to the positive recitation of such a feature.
Von Bergmann et al. (hereinafter “Von Bergmann”) is directed to the design and technology of excimer lasers (Title). Specifically, Von Bergmann teaches at the second to last paragraph at the bottom of Page 51 that “[m]aterial and surface finish of the electrode have a strong influence on the discharge characteristics and electrode service life. The electrodes have to withstand the erosion caused by the high-current discharge and have to be chemically resistant to the fluorine or chlorine component used in the gas mixture”. Further, at the last paragraph at the bottom of Page 51, Von Bergmann states “[c]ommercial excimer lasers running with fluorine as halogen component are normally equipped with brass electrodes, which proved to be superior above all other electrode materials”. Continuing onto the next page, Von Bergmann teaches that “[a] relatively uniform and homogenous 100 to 200 µm thick fluoride layer develops by proper treatment like high temperature annealing and fluorine passivation [10] and covers the entire active discharge surface… the surface covered by the fluoride layer does not suffer from substantial further erosion. Essential for a long lifetime is a homogeneous fluoride layer on the anode” (emphasis respectfully added for clarity).
As such, it would be obvious to the person of ordinary skill to form the fluoride layer (meeting claimed ‘protective layer’) of Von Bergmann on the modified anode of Saito and Imai in view that Von Bergmann describes such a layer as ‘essential’ and not suffering from erosion during operation of the laser. Moreover, Von Bergmann’s fluoride layer would be expected to inhibit reaction of the base metal formed of Cu and Zn with fluorine because Von Bergmann describes the layer as covering the entire active discharge surface (top of Page 52).
Regarding claim 15, Saito, Imai, and Von Bergmann teach the laser system as applied to claim 14 above and Imai further teaches that the bismuth brass includes 3.23 wt% Bi (“2. Experimental Procedure”).
Regarding claim 16, Saito, Imai, and Von Bergmann teach the laser system as applied to claim 14 above and Imai further teaches that the bismuth brass includes 40 wt% Zn and 3.23 wt% Bi (“2. Experimental Procedure”). As explained in the ‘Claim Interpretation’ section above, ‘about’ has been interpreted as +/- 10 wt%; therefore, 40 wt% Zn meets the claimed ‘about 30 weight percent of zinc’. Similarly, 3.23 wt% Bi meets the claimed ‘about 3.25 weight percent of bismuth’.
Regarding claim 17, Saito, Imai, and Von Bergmann teach the laser system as applied to claim 14 above and Imai further teaches that the bismuth brass includes 40 wt% Zn and 3.23 wt% Bi (“2. Experimental Procedure”). As explained in the ‘Claim Interpretation’ section above, ‘about’ has been interpreted as +/- 10 wt%; therefore, 40 wt% Zn meets the claimed ‘about 37 weight percent of zinc’. Similarly, 3.23 wt% Bi meets the claimed ‘about 3.25 weight percent of bismuth’.
Response to Arguments
Applicant's arguments, filed 07/26/2022, have been fully considered but they are not persuasive.
First, Applicant disputes the Examiners determination that no definition for ‘about’ exists and maintains that Paragraph 0032 is an explicit definition of ‘about’ as “an acceptable range of tolerance” and that the example of “plus or minus 10 percent” clearly means plus or minus 10 percent of the stated amount. Examiner respectfully disagrees, maintains that ‘about’ is not accorded a definition, and that the BRI of ‘about’ is not limited to only +/- 10% of the stated amount. MPEP 2111.01.II explains that “[i]nterpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition of a description of a preferred embodiment”. In the instant case, Paragraph 0032 of Applicant’s specification is only the description of a preferred embodiment. As such, if Applicant wishes the claim to be limited to “plus or minus 10 percent” of the stated amount, then that feature should be expressly claimed or otherwise reflected in the claim set.
In the interest of the clarity of the record and advancing prosecution, it is noted that none of Applicant’s examples from the data in the tables exceed 30 so if the claims were limited to a feature such as “27 to 33”, that could create a new 112 issue.
In response to Applicant’s argument that the word ‘balance’ is closed (see top of Page 2 of the Remarks), Examiner disagrees and maintains that balance does not mean ‘materials other than those named are present only as so-called inevitable impurities’ as argued. To the contrary, ‘balance’ would be understood to persons of ordinary skill as the ‘majority’ of the ‘remaining’ portion which does include impurities but is not restricted to only impurities. Balance implies that the appreciable elements have already been named and/or specified. Most notably, the claim uses the transitional phrase “comprising”. Therefore, if Applicant wishes the claim to be closed to the presence of additional, unnamed elements, then they should amend the transitional phrase to ‘consisting of’.
With regard to Applicant’s assertion that the “Office Action also refuses to assign any weight to the fact that claim 18 is directed to an electrode”, Examiner disagrees and kindly refers Applicant back to the bottom of Page 4 of the Non-Final Office Action mailed 04/07/2022 which begins with the phrase “With regard to the language of the preamble, “[a]n electrode”, it is noted that after a review of the entirety of the application…”. 
To be clear, Examiner explained that no additional structure is imparted by the language “electrode’ beyond the language already in the body of the claim. Furthermore, it is noted that Applicant argues that “if the Office Action is asserting that one can simply use an ingot as an electrode in a laser chamber…”, Applicant is respectfully reminded that no language to the laser chamber is presented in claim 18.
With regard to Applicant’s argument that it is “an overstatement” that Saito appreciates the importance of selecting materials to reduce electrode ablation, Examiner strongly disagrees and points to the screenshot below which proves that Saito stresses the “importance to select high-purity materials” and “electrode-profile deformation due to the ablation affects laser performance”:

    PNG
    media_image6.png
    428
    353
    media_image6.png
    Greyscale

In response to Applicant’s argument that secondary reference to Imai doesn’t cure the deficiencies of Saito because Imai lacks an express appreciation of the problem faced by Saito (i.e. electrode ablation resistance), Examiner notes that that is not the standard for obviousness, see KSR and particularly exemplary rationale G) some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art references to arrive at the claimed invention. In the instant case, Saito expressly investigates the influence of electrode ablation of three materials, nickel, copper, and brass (See left column of Page 235 in Saito) and found that copper and brass electrodes were superior to nickel in regard to ablation. This is clearly a nexus that the person of ordinary skill in the art would appreciate. Saito shows that copper and brass (note: brass contains copper) performed superiorly and that “[g]as contamination can be rectified through and gas-purification technique, and electrode ablation can be reduced by approximately selecting materials”. Examiner maintains the explanation provided at the bottom of Page 7 to the top of Page 8 emphasizing the settled case law of Sinclair and In re Leshin to establish a proper prima facie case of obviousness.
If anything, it appears that Applicant’s insistence that Imai must disclose the solution to the problem faced by Saito (see last sentence of 2nd paragraph of Page 5 of the Remarks “…would not look to Imai for improved ablation resistance because Imai says nothing about ablation resistance”), Examiner notes that this appears to be the old TSM test that was invalidated by KSR (see MPEP 2141.I. “Specifically, the Supreme Court stated that the Federal Circuit had erred in four ways:… 2) assuming “that a person of ordinary skill attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem…”).
With regard to new claim 19, Examiner notes Applicant’s comment that Han would not anticipate claim 19 at least due to the consisting essentially of transitional phrase. However, it has been held that absent a clear indication in the specification of claims of what the basic and novel characteristics actually are, consisting essentially of will be construed as equivalent to comprising (MPEP 2111.03.III.). For the clarity of the record, a rejection of claim 19 over Han has not been made.
Conclusion
As previously indicated in the Non-Final mailed 04/07/2022, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 2004 ASM Handbook Volume 9: Metallography and Microstructures of Copper and Its Alloys; U.S. 2009/0263272 Uchida (Table 1, No. 3 59.80 Cu, 37.20 Zn, 3.0 Bi), U.S. 7,339,973 Morton Electrodes for fluorine gas discharge lasers, U.S. 2012/0155501 Ferrasse Angular Extrusion of Copper Alloy Anodes; U.S. 2013/0329763 Kardokus Corrosion Resistant Electrodes for laser chambers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738